UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :      19cr463-7 (DLC)
                                         :       21cr192 (DLC)
 DAVID MALEH,                            :
                                         :           ORDER
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On June 4, 2021, defense counsel informed the Court that

the defendant prefers that the sentencing currently scheduled

for June 25, 2021 at 2:00 PM occur in person.   In light of the

ongoing COVID-19 pandemic, it is hereby

     ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.   To gain

entry to 500 Pearl Street, follow the instructions provided

here:

     https://www.nysd.uscourts.gov/sites/default/files/2020-
     10/QR%20Sign%20-%20Public_Media_v.5.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.   Individuals

also must to wear a mask that covers their nose and mouth in the

courthouses.   Bandannas, gaiters and masks with valves are

prohibited.
